EXHIBIT 10.1

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE OBLIGATIONS HEREUNDER AND
THE LIEN AND SECURITY INTEREST GRANTED PURSUANT TO THIS AGREEMENT ARE SUBJECT TO
THE PROVISIONS OF THE COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT, DATED AS OF
OCTOBER 3, 2008 (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), BY AND AMONG AMPEX CORPORATION
(“AMPEX”), THE SUBSIDIARIES OF AMPEX PARTY THERETO, AS SUBSIDIARY GUARANTORS,
HILLSIDE CAPITAL INCORPORATED (“HILLSIDE”) IN ITS CAPACITY AS COLLATERAL AGENT
FOR THE FIRST LIEN CLAIMHOLDERS AND SECOND LIEN CLAIMHOLDERS (AS SUCH TERMS ARE
DEFINED THEREIN), U.S. BANK NATIONAL ASSOCIATION IN ITS CAPACITY AS INDENTURE
TRUSTEE UNDER THE INDENTURE FOR THE 12% SENIOR SECURED NOTES DUE 2009 OF AMPEX,
AND HILLSIDE, AS LENDER UNDER THAT CERTAIN CREDIT AGREEMENT, DATED OF OCTOBER 3,
2008 BY AND AMONG AMPEX AND THE SUBSIDIARY GUARANTORS AND CERTAIN OTHER PERSONS
PARTY OR THAT MAY BECOME PARTY THERETO FROM TIME TO TIME. IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT,
THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

AMENDED AND RESTATED HILLSIDE-AMPEX/SHERBORNE AGREEMENT

This Amended and Restated Hillside-Ampex/Sherborne Agreement (“Agreement”) is
made this day of October 3, 2008, by and among (i) Ampex Corporation (“Ampex”)
and each other member of the Ampex Group (as hereinafter defined), (ii) Hillside
Capital Incorporated and each other member of the Limited Hillside Group (as
hereinafter defined) and (iii) Sherborne Holdings Incorporated (“Sherborne”) and
each other member of the Sherborne Group (as hereinafter defined).

RECITALS

WHEREAS, Ampex, f/k/a Ampex Incorporated, is the contributing sponsor, within
the meaning of 29 U.S.C. Section 1301(a)(13), of the Employees’ Retirement Plan
of Ampex Corporation (“Systems Plan”); and

WHEREAS, Ampex Media Holdings Incorporated (“Ampex Media”) is the contributing
sponsor, within the meaning of 29 U.S.C. Section 1301(a)(13), of the Ampex Media
Corporation Retirement Plan (“Media Plan”) (the Systems Plan and the Media Plan,
together, the “Plans”); and



--------------------------------------------------------------------------------

WHEREAS, the Pension Benefit Guaranty Corporation (“PBGC”) asserts that each of
the following persons or entities (and each of their subsidiaries) is a member
of a Controlled Group (as hereinafter defined) of which Ampex and/or Ampex Media
is a member: Ampex Corporation; Xepma I Inc.; Xepma II Inc.; Xepma III Inc.;
Xepma IV Inc.; NH Holding Incorporated; Sherborne Group Incorporated; Sherborne
Holdings Incorporated; Buffalo Color Corporation; NH Bond Corp.; Newhill
Partners, L.P.; Hillside Capital Incorporated; Hillside Industries Incorporated;
Hillside Financial Incorporated; Hillside Delaware Incorporated; T. Hillside C.
Incorporated; Hillside Newspapers Incorporated; PLK Liquidating Corporation;
Plaskon Products International Sales Corporation; Teepak International, Inc.;
Teepak, Inc.; Teepak Plastics, Inc.; Teepak Acquisition Corp.; Teepak New
Europe; Teepak International II, Inc.; Teepak International, Inc.; Teepak
Investments, Inc.; Teepak Nederlands, B.V.; Teepak Produktie, N.V.; Teepak
Industries, Inc.; and Bosley, B.V. (collectively, “Asserted Ampex Group”); and

WHEREAS, Hillside Capital Incorporated, Hillside Industries Incorporated;
Hillside Financial Incorporated; Hillside Delaware Incorporated; T. Hillside C.
Incorporated; Hillside Newspapers Incorporated; PLK Liquidating Corporation;
Plaskon Products International Sales Corporation; Teepak International, Inc.;
Teepak, Inc.; Teepak Plastics, Inc.; Teepak Acquisition Corp.; Teepak New
Europe; Teepak International II, Inc.; Teepak International, Inc.; Teepak
Investments, Inc.; Teepak Nederlands, B.V.; Teepak Produktie, N.V.; Teepak
Industries, Inc.; and Bosley, B.V assert that they are not, collectively or
separately, members of a Controlled Group of which Ampex or Ampex Media is a
member; and

WHEREAS, the PBGC asserts that if either or both of the Plans were to terminate
under 29 U.S.C. Section 1341 or Section 1342, each entity in the Asserted Ampex
Group would be jointly and severally liable as follows: (1) to PBGC for the
liability described in 29 U.S.C. Section 1362(b); (2) to the trustee of such
terminated Plan(s) for the liability described in 29 U.S.C. Section 1362(c); and
(3) to PBGC for the liability described in 29 U.S.C. Sections 1306-07
(collectively, “Pension Obligations”); and

WHEREAS, as of March 1, 1994, the PBGC asserted that in the weeks and months
after such date, events or transactions might have occurred, including but not
limited to a proposed restructuring of the debt obligations of Ampex (then known
as Ampex Incorporated) and the proposed reorganization of NH Holding
Incorporated (“NHI”) in its pending Chapter 11 case in the U.S. Bankruptcy Court
for the District of Delaware, which could have resulted in one or more of the
members of the Asserted Ampex Group ceasing to be a member of a Controlled Group
of which Ampex and/or Ampex Media is a member and, therefore, ceasing to have
joint and several liability for the Pension Obligations, if any; and

WHEREAS, in view of the possibility that such an event or transaction might have
occurred shortly after March 1, 1994, the PBGC considered initiating action to
terminate either or both of the Plans under 29 U.S.C. Section 1342(a)(4); and

WHEREAS, the PBGC and the entities in the Asserted Ampex Group entered into an
agreement dated March 14, 1994 (the “Interim Agreement”), which provided, inter
alia, that if an entity in the Asserted Ampex Group which was a party thereto
was a member of a Controlled Group with Ampex and Ampex Media on the date of the
Interim Agreement, such member would continue to be treated as a member of such
Controlled Group through May 2, 1994 (the “Term of the Interim Agreement”) in
order to allow the parties to discuss the possibility of entering into an
agreement that would alleviate certain concerns of the PBGC regarding a possible
breakup of the Asserted Ampex Group; and

 

2



--------------------------------------------------------------------------------

WHEREAS, effective April 21, 1994, May 21, 1994, August 21, 1994, September 21,
1994, October 17, 1994 and November 17, 1994, the parties to the Interim
Agreement (including NHI with respect to the April 21, 1994 agreement and
otherwise excluding NHI) entered into successive agreements amending and
extending the Term of the Interim Agreement, the last such extension being to
and including November 22, 1994; and

WHEREAS, effective May 21, 1994, June 27, 1994, August 15, 1994, September 20,
1994, October 19, 1994 and November 17, 1994, NHI and the PBGC entered into
agreements parallel to those entered into by the other parties in the Interim
Agreement and the successive extensions thereof; and

WHEREAS, the PBGC, and each of the members of the Ampex Group, the Limited
Hillside Group and the Sherborne Group have entered into a joint settlement
agreement (the “Joint Settlement Agreement”), effective November 22, 1994, which
provides, among other things, for the Limited Hillside Group to be contractually
obligated to pay certain amounts in connection with the Plans, if such amounts
are not paid by any member of the Ampex Group, in consideration of the PBGC’s
agreement not to seek involuntary termination of the Plans prior to the date on
which the Asserted Ampex Group might be severed; and

WHEREAS, the Hillside Group desires to be reimbursed by the Sherborne Group and
the Ampex Group for liabilities it may incur pursuant to the Joint Settlement
Agreement referred to above; and

WHEREAS, Ampex, each other member of the Ampex Group, Hillside Capital
Incorporated, each other member of the Limited Hillside Group, Sherborne and
each other member of the Sherborne Group have entered into a
Hillside-Ampex/Sherborne Agreement, dated December 1, 1994, as amended by a
First Amendment to Hillside-Ampex/Sherborne Agreement, dated as of November 30,
1995, a Second Amendment to Hillside-Ampex/Sherborne Agreement, dated as of
September 13, 2002, a Third Amendment to Hillside-Ampex/Sherborne Agreement,
dated as of March 2, 2004, and a Fourth Amendment to Hillside-Ampex/Sherborne
Agreement, dated as of June 30, 2004 (as so amended, the “Original Agreement”);
and

WHEREAS, Ampex and its U.S. subsidiaries (collectively the “Debtors”) commenced
voluntary cases under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States District Court for the Southern District
of New York (the “Bankruptcy Court”) and the Debtors have continued to operate
their business and manage their property as debtors-in-possession pursuant to
Sections 1107 and 1108 of the Bankruptcy Code; and

WHEREAS, by order dated July 31, 2008, the Bankruptcy Court confirmed the “First
Modified Third Amended Joint Chapter 11 Plan of Reorganization for Ampex
Corporation and its Affiliated Debtors” dated July 31, 2008 (the “Plan of
Reorganization”) in accordance with Section 1129 of the Bankruptcy Code; and

 

3



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Plan of Reorganization, Ampex, as borrower, and the
other Debtors, as guarantors, are entering into a Credit Agreement, dated as of
the date hereof, with Hillside Capital Incorporated, as lender; and

WHEREAS, the parties hereto desire to amend and restate the Original Agreement
in its entirety, effective as of the date hereof, to read in full as follows:

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, the receipt, adequacy and sufficiency of which
are hereby acknowledged, and intending to be legally bound, each entity in the
Ampex Group, the Sherborne Group and the Limited Hillside Group hereby agree as
follows:

ARTICLE I.

DEFINITIONS

Section 1.1. Definitions. The following terms shall have the meaning set forth
below:

1.01 “Active Trade or Business” shall mean any entity that is actively engaged
in a trade or business and in either of the immediately preceding two
consecutive fiscal years has had Adjusted Net Income in excess of $5 million or
gross revenues in excess of $30 million.

1.02 “Adjusted Net Income” shall mean net income determined before any expense
for taxes, interest payments or pension contributions and determined without
regard to extraordinary items, noncash restructuring charges, nonrecurring
accounting charges due to accounting changes and foreign exchange transactions,
each determined in accordance with GAAP.

1.03 “Agreement” shall mean this Amended and Restated Hillside-Ampex/Sherborne
Agreement, dated as of October 3, 2008.

1.04 “Ampex” shall mean Ampex Corporation (formerly known as Ampex Incorporated)
and any successor thereto.

1.05 “Ampex Group” shall mean Ampex and any domestic subsidiary (whether or not
incorporated) under Common Control with Ampex.

1.06 “Annual Contribution” shall mean the amount that must be contributed to a
Plan on or prior to the Annual Due Date:

(i) In the case of any Plan Year beginning before January 1, 2008, in order to
satisfy the minimum funding standard for the Plan for the Plan Year such that
the Plan will be determined not to have an accumulated funding deficiency for
such Plan Year within the meaning of section 302(a) of ERISA and section 412(a)
of the Code; and

(ii) In the case of any Plan Year beginning after December 31, 2007, in order to
satisfy the requirement under section 302(a) of ERISA and section 412(a) of the
Code that the employer make contributions to or under the Plan for the Plan Year
which, in the aggregate, are not less than the minimum required contribution
determined under section 303 of ERISA and section 430 of the Code for the Plan
for the Plan Year.

 

4



--------------------------------------------------------------------------------

1.07 “Annual Due Date” shall mean the date which is eight and one-half (8 1/2)
months after the last day of the applicable Plan Year, or in the event of a
change in Applicable Law, the last day of a period after the end of a Plan Year
in which contributions to the Plan(s) may be made for that Plan Year under ERISA
and the Code.

1.08 “Applicable Law” shall mean all applicable laws, including, without
limitation, ERISA, those relating to health, safety, wage and hour, employee
benefit plans, the environment, taxes, securities and labor, ordinances,
judgments, decrees, injunctions, writs, decisions, and orders of any Government
Authority and rules, regulations, orders, interpretations, licenses and permits
of any Government Authority.

1.09 “Bankruptcy Code” shall mean 11 U.S.C. Section 101 et. seq.

1.10 “Buffalo Color” shall mean the Buffalo Color Corporation (and its domestic
subsidiaries) and any successor thereto.

1.11 “Business Day” shall mean any day excluding Saturday, Sunday and any day
which shall be in the City of New York or in the District of Columbia a legal
holiday or a day on which banks are authorized or required by law or other
governmental action to be closed.

1.12 “Calendar Year” shall mean the 12 calendar month period commencing each
January 1.

1.13 “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.14 “Collateral Account” shall mean the account established and maintained
pursuant to section 4.3 of the Joint Settlement Agreement.

1.15 “Commences Liquidation” shall mean, with respect to any entity, any action
or process by which the entity (i) commences a voluntary liquidation or
dissolution, except as part of a merger or consolidation with, or liquidation
into another member of its Controlled Group, (ii) applies for or consents to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of all of its property, (iii) makes a general assignment for the
benefit of creditors, (iv) commences a voluntary proceeding under the Bankruptcy
Code seeking liquidation, (v) files a petition seeking to take advantage of any
other law relating to insolvency, winding-up, liquidation or taking any official
corporate action for the purpose of effecting any of the foregoing or (vi) fails
to controvert in a timely or appropriate manner, or acquiesces in writing to,
any involuntary petition filed against it seeking liquidation under the
Bankruptcy Code or under Applicable Law.

1.16 “Common Control” shall have the same meaning as defined in section
4001(a)(14)(A) of ERISA and under rules found in 29 C.F.R. §4001.3.

1.17 “Company Distribution” shall mean the payment by an entity in the Sherborne
Group, of a dividend, partnership distribution or management fee, or a payment
in respect of the redemption of the entity’s stock or partnership interests
(including partial redemptions), but shall not include:

(i) Preferred Stock Distributions;

 

5



--------------------------------------------------------------------------------

(ii) any such payment by an entity to another member of the same Group;

(iii) any stock dividend consisting of equity securities of the company paying
the dividend or any redemption of equity securities out of the proceeds of the
substantially contemporaneous sale of equity securities or solely for other
equity securities of the redeeming company;

(iv) any management fees paid to Non-Affiliates; or

(v) any payment of compensation or remuneration to an individual. All Company
Distributions, other than cash, shall be valued at Fair Market Value on the date
of distribution.

1.18 “Controlled Group” shall mean a group of trades or businesses, whether or
not incorporated, which are under Common Control with each other.

1.19 “Credit Agreement” shall mean the Credit Agreement, dated as of October 3,
2008, by and among Ampex, the Subsidiary Guarantors (as defined therein) and
Hillside.

1.20 “Demand Requirements” shall mean the order of and procedures related to the
making of a demand on the members of the Sherborne Group for payment of any Note
or other obligation, as set forth in Section 3.1(c).

1.21 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

1.22 “Fair Market Value” on a specified date shall mean:

(i) with respect to a publicly held security, the closing price at which the
security is traded on the stock exchange, if any, on which the security is
primarily traded or, if the security is not then traded on a stock exchange, the
closing price of the security as reported on the NASDAQ National Market System
or, if the security is not then traded on the NASDAQ National Market System, the
average of the closing bid and asked prices at which the security is traded on
the over-the-counter market, but if no such securities were traded on such date,
then on the last previous date on which the security was so traded, or, if none
of the above are applicable, the value of the security as established for such
date using any reasonable method of valuation;

(ii) with respect to an interest in a partnership or investment trust which is
not publicly traded and is not managed or controlled by any party to this
Agreement, the most recent value established by the general partner or trustee
thereof; and

 

6



--------------------------------------------------------------------------------

(iii) with respect to all other property, the value determined by the Board of
Directors of the owner of the property, acting in good faith, provided that if
Hillside or SGI reasonably objects, in writing, to such valuation within thirty
(30) days of its receipt of notice of the valuation, the value of such property
shall be established at the owner of the property’s expense by an independent
valuator selected by the owner of the property and approved by the objecting
party, who is familiar with the type of property to be valued and who shall
render a written valuation report to the owner of the property and to the
objecting party within sixty (60) days of his engagement and whose findings
shall be binding on the parties hereto.

1.23 “Funding Waiver” shall mean a waiver of all or a portion of the minimum
funding requirements for a Plan for a Plan Year issued by the Secretary of the
Treasury pursuant to section 303 of ERISA and section 412(d) of the Code (in the
case of any Plan Year beginning before January 1, 2008) or section 302(c) of
ERISA and section 412(c) of the Code (in the case of any Plan Year beginning
after December 31, 2007).

1.24 “GAAP” shall mean, at the time of any determination, generally accepted
accounting principles in the United States of America as then in effect.

1.25 “Government Authority” shall mean any Federal, state, county, municipal,
regional or other government authority, agency, board, body, instrumentality or
court.

1.26 “Group” shall mean the Ampex Group, the Hillside Group, the Sherborne Group
or the Operating Sherborne Group, as the case may be.

1.27 “Guarantee” shall mean the covenants of the Guarantors described in
Section 3.1.

1.28 “Guarantor” shall mean each member of the Ampex Group and the Sherborne
Group, other than the Issuer.

1.29 “Hillside” shall mean Hillside Capital Incorporated and any successor
thereto.

1.30 “Hillside Group” shall mean, at any time, all entities under Common Control
with Hillside.

1.31 “Holder” shall mean the person in whose name a Note or a share of Series A
Preferred Stock has been issued or, if a Note or a share of Series A Preferred
Stock has been assigned, the assignee of such person.

1.32 “Issuer” shall mean Ampex, unless Ampex has ceased to be a Substantial
Entity, in which case “Issuer” shall mean a member of the Ampex Group which is a
Substantial Entity, and if more than one such entity exists, the entity with the
largest gross revenues for the immediately preceding fiscal year, but if all of
the members of the Ampex Group have ceased to be Substantial Entities, then
“Issuer” shall mean SGI, unless SGI has ceased to be a Substantial Entity, in
which case “Issuer” shall mean a member of the Primary Sherborne Group which is
a Substantial Entity, and if more than one such entity exists, the entity with
the largest gross revenues for the immediately preceding fiscal year, but if all
of the members of the Primary Sherborne Group have ceased to be Substantial
Entities, then “Issuer” shall mean a member of the Secondary Sherborne Group
which is a Substantial Entity and if more than one such entity exists, the
entity with the largest gross revenues for the immediately preceding fiscal
year, but if all of the members of the Ampex Group and the Sherborne Group have
ceased to be Substantial Entities, then “Issuer” shall mean the member of the
Ampex Group or the Sherborne Group with the largest gross revenues for the
immediately preceding year.

 

7



--------------------------------------------------------------------------------

1.33 “Limited Hillside Group” shall mean Hillside, Hillside Industries
Incorporated, Teepak International, Inc., any current or future domestic
subsidiary of Teepak International, Inc. and any “Acquired Entity” as such term
is defined in section 1.1(a) of the Joint Settlement Agreement.

1.34 “Loan Document” shall mean (i) any document evidencing, governing or
securing an existing debt of SGI or Buffalo Color listed on Exhibit B to the
Original Agreement, a true and complete copy of which has been furnished to
Hillside prior to the date hereof, or any document evidencing, governing or
securing an existing debt of Media listed on Exhibit B to the Original
Agreement, a true and complete copy of which has been made available to Hillside
prior to the date hereof, and (ii) any document which will be entered into after
November 22, 1994 which shall evidence debt of Media, SGI or Buffalo Color.

1.35 “Loan Document Limitations” shall mean the terms of, and the covenants
contained in, the Loan Documents which would restrict the incurrence of, the
seniority of, the assets available for repayment of, or the extent to which an
entity could be liable for or prepay, an Obligation; provided, however, that if
a member of the Sherborne Group executes (A) any Loan Document relating to any
extension or refinancing of any indebtedness existing at November 22, 1994 of
any member of the Sherborne Group, (B) any Loan Document relating to any
indebtedness incurred after November 22, 1994 by any member of the Sherborne
Group, or (C) any amendment or modification of a Loan Document which exists at
November 22, 1994, and such document (described in clauses (A), (B) or (C),
above) contains any provision which purports (i) to confer on such indebtedness
(or any portion thereof) a right of repayment senior to, require any delay in
the payment of, or restrict the amount of, the Obligations or (ii) to secure
such indebtedness (or any portion thereof) by a lien on any assets of any member
of the Sherborne Group which does not also equally and ratably secure the
Obligations, then any such term of or covenant contained in such Loan Document
shall not be considered a Loan Document Limitation under this Agreement, shall
not be enforceable against any holder of any Obligations as such, shall not
restrict the assets available for payment of any Obligation and shall not have
any effect on the ability of any member of the Sherborne Group to incur or to be
liable for any payment or prepayment of any Obligation. Notwithstanding the
foregoing, the items described in the following clauses (x), (y) and
(z) constitute exceptions to the proviso contained in the first sentence of this
subsection 1.35: (x) up to $10 million of indebtedness in the aggregate of one
or more members of the Sherborne Group may be secured by liens which do not
secure the Obligations, (y) Buffalo Color may incur up to $10 million (less the
amount outstanding pursuant to clause (x) above) of indebtedness which, in the
event of default, is senior in right of repayment to the Obligations and (z) SGI
may incur additional indebtedness up to $8 million secured by liens which do not
secure the Obligations so long as such indebtedness is payable to and held by
another member of the Sherborne Group.

1.36 “Master Trust” shall mean the Sherborne Group Master Trust and any
successor trust or trusts in which Plan assets may be invested.

 

8



--------------------------------------------------------------------------------

1.37 “Media” shall mean Ampex Media Holdings Incorporated and/or its
subsidiaries and any successors thereto.

1.38 “Media Plan” shall mean the Ampex Media Corporation Retirement Plan.

1.39 “Newhill Partners” shall mean Newhill Partners, L.P. and any successor
thereto.

1.40 “NHI” shall mean NH Holding Incorporated.

1.41 “Non-Affiliates” shall mean individuals who, and entities which, are not
controlled by or under common control with, and are not part of any group acting
in concert which controls, directly or indirectly, the applicable Group, person
or entity.

1.42 “Note” shall mean the indebtedness evidenced by promissory notes
representing the Tranche A Loan and any Tranche D Loans.

1.43 “Obligations” shall mean the obligations (including future contingent
obligations) under this Agreement to the members of the Hillside Group of any
one or more members of the Ampex Group and any one or more members of the
Sherborne Group.

1.44 “Officer’s Certificate” shall mean a certificate signed by the chief
executive officer or chief financial officer of an entity.

1.45 “Operating Sherborne Group” shall mean SGI, Buffalo Color and each other
member of the Sherborne Group that is a domestic company primarily engaged in
the production or sale of a product or service other than the investment of
capital.

1.46 “PBGC” shall mean the Pension Benefit Guaranty Corporation, a United States
Government corporation, located at 1200 K Street, N.W., Washington, D.C. 20005,
established under section 4002 of ERISA and responsible for the administration
of Title IV of ERISA, or any agency that may succeed to the functions exercised
by the PBGC.

1.47 “Plan” shall mean the Media Plan or the Systems Plan.

1.48 “Plan Sponsor” with respect to either of the Plans shall mean the
contributing sponsor thereof (as defined under section 4001(a)(13)(A) of ERISA)
or its successor by merger or consolidation.

1.49 “Plan Year” shall mean the plan year (as such term is used in sections 412
or 430 of the Code) of the Media Plan or the Systems Plan.

1.50 “Preferred Stock Distribution” shall mean any mandatory payment of
dividends on preferred stock or any mandatory payment associated with the
redemption of preferred stock or warrants or the repurchase of common stock
issued upon the conversion of preferred stock or the exercise of warrants, to
the extent such preferred stock and warrants were issued for fair value to, and
such preferred stock, warrants and common stock are beneficially owned by,
Non-Affiliates of the issuing company.

 

9



--------------------------------------------------------------------------------

1.51 “Primary Sherborne Group” shall mean SGI, Buffalo Color and their domestic
subsidiaries under Common Control other than any member of the Ampex Group, AFC,
NHI, Xepma I Inc. and Xepma IV Inc.

1.52 “Quarterly Contribution” shall mean a required quarterly installment
payment of the Annual Contribution to a Plan, as determined under section 302(e)
of ERISA and section 412(m) of the Code (in the case of any Plan Year beginning
before January 1, 2008) or section 303(j)(3) of ERISA and section 430(j)(3) of
the Code (in the case of any Plan Year beginning after December 31, 2007).

1.53 “Quarterly Due Date” shall mean the date on which a Quarterly Contribution
is due pursuant to section 302(e)(3) of ERISA and section 412(m)(3) of the Code
(in the case of any Plan Year beginning before January 1, 2008), or section
303(j)(3) (C) of ERISA and section 430(j)(3)(C) of the Code (in the case of any
Plan Year beginning after December 31, 2007).

1.54 “Reporting Entity” shall mean each incorporated and unincorporated member
of the Ampex Group and the Sherborne Group.

1.55 “Required Contribution” shall mean at any point in time an amount which
must be paid to satisfy the requirement to make an Annual Contribution and/or a
Quarterly Contribution, whichever is applicable.

1.56 “Secondary Sherborne Group” shall mean Sherborne, Newhill Partners and
their domestic subsidiaries under Common Control at November 22, 1994, other
than the members of the Primary Sherborne Group and the Ampex Group, and AFC,
NHI, Xepma I Inc. and Xepma IV Inc.

1.57 “Series A Preferred Stock” shall mean the Series A Redeemable Preferred
Stock of Ampex.

1.58 “SGI” shall mean Lanesborough Corporation (f/k/a Sherborne Group
Incorporated) or any successor thereto.

1.59 “Sherborne” shall mean Sherborne Holdings Incorporated and any successor
thereto.

1.60 “Sherborne Group” shall mean all of the entities which are members of
either the Primary Sherborne Group or the Secondary Sherborne Group.

1.61 “Standard Termination” shall mean the termination of a Plan in accordance
with section 4041(b) of ERISA.

1.62 “Substantial Entity” shall mean an entity which is an Active Trade or
Business and which has not Commenced Liquidation.

1.63 “Systems Plan” shall mean the Employees’ Retirement Plan of Ampex
Corporation.

 

10



--------------------------------------------------------------------------------

1.64 “Termination Contribution” shall mean a contribution to a Plan in an amount
which enables the Plan to be terminated in a Standard Termination.

1.65 “Termination Liability” shall mean the amount payable by a member of the
Limited Hillside Group under Article V of the Joint Settlement Agreement with
respect to the termination of one or both Plans.

1.66 “Tranche A Loan” shall mean the Tranche A Loan as defined in the Credit
Agreement.

1.67 “Tranche D Availability” shall mean, at any time, the positive difference,
if any, between $25,000,000 and the aggregate principal amount of all loans
outstanding pursuant to the Credit Agreement at that time.

1.68 “Tranche D Loan” shall mean a Tranche D Loan as defined in the Credit
Agreement.

Section 1.2. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

Section 1.3. Terms Generally. The definitions in this Agreement shall apply
equally to both the singular and plural forms of the terms defined.

Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. All the agreements or instruments defined
in this Agreement shall mean such agreements or instruments as the same may from
time to time be supplemented or amended or the terms thereof waived or modified
to the extent permitted by, and in accordance with, the terms hereof and
thereof. All references herein to Articles, Sections and Exhibits shall be
deemed references to Articles and Sections of, and Exhibits to, this Agreement
unless the context shall otherwise require. The words “herein”, “hereof”,
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision unless clearly
stated otherwise.

Section 1.4. References to Statutes. All references to Federal statutes and
regulations refer to the provisions of the statute or regulation as of the date
hereof, and to any modification and successor provision thereof after the
effective date of any amendment, renumbering or other modification thereto
occurring after the date hereof.

ARTICLE II.

LIABILITY FOR PLANS; REPAYMENT TO HILLSIDE

Section 2.1. Primary Liability for the Plans. Ampex and each member of the Ampex
Group acknowledges and agrees that pursuant to the provisions of ERISA, the
Code, the Joint Settlement Agreement and this Agreement they are and shall be
jointly and severally primarily liable for Required Contributions to, and
Termination Liability for, the Plans. Ampex and each member of the Ampex Group
shall make such Required Contributions to the Plans as and when due from sources
other than the members of the Hillside Group and the Sherborne Group, including,
but not limited to, their available cash and cash equivalents, and shall make
all commercially reasonable efforts to obtain the funds necessary to satisfy
such obligations from sources other than the members of the Hillside Group and
the Sherborne Group.

 

11



--------------------------------------------------------------------------------

Section 2.2. Termination Liability and Termination Notes.

(a) If the PBGC involuntarily terminates one or both Plans after the date
hereof, other than for a willful breach by any member of the Limited Hillside
Group of the Joint Settlement Agreement, and as a result thereof any member of
the Limited Hillside Group incurs Termination Liability with respect to either
Plan and makes a required payment on account thereof, each member of the Ampex
Group and the Sherborne Group shall be jointly and severally liable to Hillside
or such other member of the Limited Hillside Group which made the payment for
the immediate repayment of the amount of any Termination Liability.

(b) If the PBGC involuntarily terminates one or both Plans after the date hereof
on account of a willful breach by a member of the Limited Hillside Group of the
Joint Settlement Agreement, and as a result thereof any member of the Limited
Hillside Group incurs Termination Liability with respect to either Plan and
makes a required payment on account thereof, each member of the Ampex Group and
the Sherborne Group shall be jointly and severally liable to Hillside or such
other member of the Limited Hillside Group which made the payment for repayment
of the amount of such Termination Liability, subject to the provisions of
subsection (d).

(c) At Hillside’s request, prior to the termination of the Joint Settlement
Agreement Ampex or such other member of the Ampex Group which may be the Plan
Sponsor shall terminate the Systems Plan and/or the Media Plan under a Standard
Termination. If Hillside requests that a Plan be terminated and no member of the
Ampex Group or the Sherborne Group makes the Termination Contribution, Hillside
or another member of the Limited Hillside Group shall make the contribution and
each member of the Ampex Group and the Sherborne Group shall be jointly and
severally liable to Hillside or such other member of the Limited Hillside Group
which made the contribution for the amount of the Termination Contribution,
subject to the provisions of subsection (d);

(d) With respect to any termination of one or both Plans under circumstances
covered by subsections (b) or (c), the repayment obligation shall be evidenced
by a (i) Tranche D Note, (ii) shares of Series A Preferred Stock or (iii) a
combination thereof which shall be issued by Ampex to Hillside or such other
member of the Limited Hillside Group which made payment of the Termination
Liability or the Termination Contribution, in the full amount of the Termination
Liability payment or the Termination Contribution, as the case may be, in
accordance with the provisions of Section 2.3.

(e) One or more members of the Ampex Group and/or the Sherborne Group, as and to
the extent set forth below in clauses (i)-(vi), shall be jointly and severally
liable to Hillside, subject to the Demand Requirements, for an amount equal to
the full amount of the potential Termination Liability for the Plans (as
determined under the Joint Settlement Agreement as if the Plans had then
terminated), whether or not any obligation to Hillside or any member of the
Limited Hillside Group otherwise exists at the time, in the event any of the
following events or circumstances shall have occurred without the written
consent of Hillside, which consent shall not be unreasonably withheld, and shall
have continued unremedied for more than thirty (30) days:

(i) as to each member of the Sherborne Group, if Buffalo Color sells
substantially all of its assets to a Non-Affiliate and does not retain
unencumbered, or reinvest in a new Active Trade or Business within one year
after the date of such sale, at least eighty percent (80%) of the net cash
proceeds from the sale;

 

12



--------------------------------------------------------------------------------

(ii) as to each member of the Ampex Group and the Sherborne Group, if any member
of the Ampex Group Commences Liquidation;

(iii) as to each member of the Sherborne Group, if any member of the Secondary
Sherborne Group Commences Liquidation;

(iv) as to each member of the Primary Sherborne Group, if SGI or Buffalo Color
Commences Liquidation;

(v) as to each member of the Sherborne Group, if any member of the Sherborne
Group makes a Company Distribution in excess of the amounts permitted under
Section 4.3; or

(vi) as to each member of the Ampex Group and the Sherborne Group, if Ampex (or
another Plan Sponsor which is a member of the Ampex Group) initiates a distress
termination of either Plan (in which case the obligation shall be an amount
equal to the Termination Liability related to the terminated Plan as determined
under the Joint Settlement Agreement).

Notwithstanding the foregoing, any member of the Ampex Group or the Sherborne
Group may at any time avoid such liability to Hillside for the amount of the
Termination Liability with respect to a Plan by making a Termination
Contribution to such Plan.

(f) For purposes of this Section 2.2, (i) all liabilities of any member of the
Sherborne Group under subsections (a), (b), (c) or (e) shall be subordinated to
any claim of the PBGC against members of the Sherborne Group for Termination
Liability to the extent provided in the Joint Settlement Agreement, (ii) all
liabilities of members of the Ampex Group and/or the Sherborne Group under
subsections (a), (b), (c) and (e) are subject to the limitations set forth in
Section 3.1(d) to the extent applicable to such Group member and (iii) all
liabilities of members of the Ampex Group and/or the Sherborne Group under
subsection (a), (b), (c) and (e) are subject to the Demand Requirements.

Section 2.3. Issuance of Notes and Series A Preferred Stock. If any member of
the Hillside Group makes a Required Contribution to a Plan, incurs Termination
Liability with respect to a Plan and makes a required payment on account thereof
or makes the Termination Contribution to a Plan, each member of the Ampex Group
and each member of the Sherborne Group shall be jointly and severally liable to
Hillside or the member of the Hillside Group which made such contribution or
payment, subject to the provisions of this Agreement. To evidence such
liability, Ampex will promptly issue to Hillside or its designee (i) a
promissory note

 

13



--------------------------------------------------------------------------------

evidencing the portion of such liability consisting of a Tranche D Loan (which
portion shall be equal to the lesser of (x) the aggregate amount of such
liability and (y) the Tranche D Availability) and (ii) in the event and to the
extent that the amount of such liability exceeds the principal amount of such
Tranche D Loan, a number of shares of Series A Preferred Stock equal to the
quotient obtained by dividing the amount of such excess by $10,000.00.

Section 2.4. Deemed Payments. Any amount of a Tranche D Loan loaned by a member
of the Hillside Group to a member of the Ampex Group and any amount transferred
from the Collateral Account to a Plan shall be deemed to be an amount paid by a
member of the Hillside Group to a Plan for all purposes under this Agreement.

ARTICLE III.

GUARANTEED OBLIGATIONS

Section 3.1. Guarantee.

(a) It is understood and agreed that the members of the Ampex Group are
guaranteeing, on a joint and several basis, to each Holder of a Note delivered
by Ampex (i) the due and punctual payment of the principal of and interest on
such Note, when and as the same shall become due and payable, whether at
maturity, by acceleration or otherwise, the due and punctual payment of interest
on the overdue principal and interest, if any, of or on the Notes, to the extent
lawful, and the due and punctual performance of all other obligations of Ampex
to the Holders, all in accordance with the terms of such Notes and of this
Agreement, and (ii) in the case of any extension of time of payment or renewal
of any Notes, that the same will be promptly paid in full when due in accordance
with the terms of the extension or renewal, at maturity, by acceleration or
otherwise pursuant to Article III of the Credit Agreement. Subject to the
provisions of this Article III, each member of the Sherborne Group hereby
unconditionally guarantees, on a joint and several basis, to each Holder of a
Note delivered by Ampex (i) the due and punctual payment of the principal of and
interest on such Note, when and as the same shall become due and payable,
whether at maturity, by acceleration or otherwise, the due and punctual payment
of interest on the overdue principal and interest, if any, of or on the Notes,
to the extent lawful, and the due and punctual performance of all other
obligations of Ampex to the Holders, all in accordance with the terms of such
Notes and of this Agreement, and (ii) in the case of any extension of time of
payment or renewal of any Notes, that the same will be promptly paid in full
when due in accordance with the terms of the extension or renewal, at maturity,
by acceleration or otherwise.

(b) Subject to the provisions of this Article III, each Guarantor hereby
unconditionally guarantees, on a joint and several basis, to each Holder of a
share of Series A Preferred Stock issued by Ampex pursuant to Section 2.3 the
due and punctual payment of all accrued but unpaid dividends and other amounts
payable to such Holder, when and as the same shall become due and payable, and
the due and punctual performance of all other obligations of Ampex to the
Holders, all in accordance with the terms of such Series A Preferred Stock and
of this Agreement.

 

14



--------------------------------------------------------------------------------

(c) Any demand for payment on any Guarantee shall be made first to the members
of the Primary Sherborne Group, and if no member of such Group makes full
payment hereunder within thirty (30) days after demand therefor, such payment
shall be made by a member of the Secondary Sherborne Group promptly upon demand
therefor by the Holder of the related Notes and/or share of Series A Preferred
Stock. In all other respects, but subject to the provisions of subsection (e),
the Guarantors hereby agree that their obligations hereunder shall be absolute
and unconditional, irrespective of and unaffected by any invalidity,
irregularity or unenforceability of any such Note, share of Series A Preferred
Stock or this Agreement, any failure to enforce the provisions of any such Note,
share of Series A Preferred Stock or this Agreement, any waiver, modification or
indulgence granted to Ampex with respect thereto, by the Holder of such Note
and/or share of Series A Preferred Stock, or any other circumstances which may
otherwise constitute a legal or equitable discharge of a surety or guarantor.

(d) Each member of the Sherborne Group hereby waives diligence, presentment,
filing of claims with a court in the event of merger or bankruptcy of Ampex, any
right to require a proceeding first against Ampex, the benefit of discussion,
protest or notice with respect to any such Note, share of Series A Preferred
Stock or the indebtedness evidenced thereby and all demands whatsoever (except
as specified above), and covenants that this Guarantee will not be discharged as
to any such Note and/or share of Series A Preferred Stock except by payment in
full of all amounts due with respect thereto. Each Guarantor further agrees
that, as between such Guarantor, on the one hand, and Holders, on the other
hand, (i) the maturity of the obligations guaranteed hereby may be accelerated
for the purposes of this Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (ii) in the event of any declarations of acceleration of
such obligations, such obligations (whether or not due and payable) shall
forthwith become due and payable by each Guarantor for the purpose of this
Guarantee, subject to the Demand Requirements. The obligations of each Guarantor
under this Agreement shall be joint and several.

(e) Notwithstanding the foregoing or any other provision of this Agreement,
until the final repayment of all indebtedness of SGI and Buffalo Color, whether
existing on November 22, 1994 or incurred thereafter, the liability of members
of the Sherborne Group (including, without limitation, Buffalo Color), if any,
to any member of the Hillside Group with respect to the Obligations, shall not
exceed the amount such entity is, from time to time, permitted to incur pursuant
to the Loan Document Limitations. Hillside hereby acknowledges that the ability
of SGI, Buffalo Color and their subsidiaries to incur Obligations to the members
of the Hillside Group is limited by the Loan Document Limitations.

Section 3.2. Execution of Guarantee. To evidence their joint and several
liability to the Holders specified in Section 3.1, the members of the Sherborne
Group hereby agree to execute the instrument substantially in the form attached
hereto as Exhibit A-1 on each Note executed and delivered by Ampex and each
Guarantor hereby agrees to execute the instrument substantially in the form
attached hereto as Exhibit A-1 on each share of Series A Preferred Stock issued
pursuant to Section 2.3. Each Guarantor hereby agrees that its Guarantee set
forth in Section 3.1 shall remain in full force and effect notwithstanding any
failure to endorse on each Note or share of Series A Preferred Stock a notation
of such Guarantee. Each such Guarantee shall be signed on behalf of each
Guarantor by its Chairman of the Board, President or Vice President, and such
execution shall constitute due delivery of such Guarantee on behalf of such
Guarantor. Such signatures upon the Guarantee may be manual or facsimile
signatures and may be imprinted or otherwise reproduced on the Guarantee, and in
case any

 

15



--------------------------------------------------------------------------------

officer who shall have signed the Guarantee shall cease to be an officer before
the Note or share of Series A Preferred Stock on which such Guarantee is
endorsed shall have been delivered by Ampex, such Note or Share of Series A
Preferred Stock nevertheless may be delivered as though the person who signed
the Guarantee had not ceased to be such officer of the Guarantor.

Section 3.3. Guarantors May Consolidate, Etc., on Certain Terms. Nothing
contained in this Agreement or in any of the Notes shall prevent any
consolidation or merger of a Guarantor with a corporation or corporations
(whether or not a member of the Ampex Group or the Sherborne Group), or
successive consolidations or mergers in which a Guarantor or its successor or
successors shall be a party or parties; provided however, that, with the
exception of the possible consolidation of, or merger between, Buffalo Color
Corporation (or any successor thereto) and SGI, each Guarantor hereby covenants
and agrees that it shall not consolidate or merge with or into any other member
of the Ampex Group or the Sherborne Group if such other member is subject to
Loan Document Limitations which would impair its ability to perform the
Obligations of the Guarantor hereunder to a greater extent than the Loan
Document Limitations to which the Guarantor is subject; and, provided further,
that each Guarantor hereby covenants and agrees that upon any such consolidation
or merger, the Guarantee endorsed on the Notes and shares of Series A Preferred
Stock, and the due and punctual performance and observance of all of the
covenants and conditions of this Agreement to be performed by such Guarantor,
shall be expressly assumed (in the event that such Guarantor is not the
surviving corporation in the merger), by supplemental agreement satisfactory in
form to Hillside, executed and delivered to Hillside, by the surviving
corporation or the corporation formed by such consolidation or merger. In
addition, the Guarantor shall deliver to Hillside an Officer’s Certificate and
an opinion of counsel, each stating that such merger or consolidation complies
with this Section 3.3 and that all conditions precedent herein provided relating
to such transaction have been satisfied. In the case of any such consolidation
or merger, and upon the assumption by the successor corporation, by supplemental
agreement, executed and delivered to Hillside and satisfactory in form to
Hillside, of the Guarantee endorsed upon the Notes and the shares of Series A
Preferred Stock and the due and punctual performance of all of the covenants and
conditions of this Agreement to be performed by the Guarantor, such successor
corporation shall succeed to and be substituted for the Guarantor, with the same
effect as if it had been named herein as a Guarantor.

Such aforementioned successor corporation thereupon shall sign any or all of the
Guarantees to be endorsed upon all of the Notes and the shares of Series A
Preferred Stock issuable hereunder which theretofore shall not have been signed
and delivered by the Issuer. All the Guarantees so issued shall in all respects
have the same legal rank and benefit under this Agreement as the Guarantees
theretofore and thereafter issued in accordance with the terms of this Agreement
as though all of such Guarantees had been issued at the date of the execution
hereof. Nothing in this Section 3.3 shall limit the effectiveness of
Section 3.1.

Section 3.4. Subrogation. The Guarantors shall be subrogated to all rights of
the Holder of each Note and share of Series A Preferred Stock issued pursuant to
Section 2.3 against Ampex in respect of any amounts paid to the Holder by the
Guarantors pursuant to the provisions of this Guarantee and upon full payment
thereof such Note or share of Series A Preferred Stock, as the case may be,
shall at the written request of the Guarantors be assigned to them; provided
that the Guarantors shall not be entitled to enforce, or to receive any payments
arising out of or based upon, such right of subrogation or assignment until the
principal of and

 

16



--------------------------------------------------------------------------------

interest on all the Notes or amounts due and payable with respect to such Series
A Preferred Stock, as the case may be, shall have been paid in full. If any
amount shall be paid to any Guarantor in violation of the preceding sentence and
the Notes and all amounts due and payable with respect to the Series A Preferred
Stock shall not have been paid in full, such amount shall be deemed to have been
paid to such Guarantor for the benefit of, and held in trust for the benefit of,
the Holders of the Notes and shares of Series A Preferred Stock, as the case may
be, and shall forthwith be paid to the Holders to be credited and applied upon
the Notes and shares of Series A Preferred Stock, as the case may be.

ARTICLE IV.

COVENANTS

Section 4.1. Notice of Payment.

(a) Ampex hereby covenants that it shall direct the trustee of each Plan to
provide notice in writing to Hillside, as soon as practicable, following receipt
of a payment of a Required Contribution to either of the Plans.

(b) No later than sixty (60) days prior to the Quarterly Due Date with respect
to each Plan, Ampex shall provide notice in writing to Hillside of Ampex’s
ability and intention to make the Quarterly Contribution to such Plan on or
before the Quarterly Due Date.

(c) No later than sixty (60) days prior to the Annual Due Date with respect to
each Plan, Ampex will provide notice in writing to Hillside of Ampex’s ability
and intention to make the Annual Contribution to such Plan on or before the
Annual Due Date.

Section 4.2. Reports.

(a) With respect to each incorporated and unincorporated member of the Sherborne
Group, SGI will provide, or cause to be provided, to Hillside (and any other
member of the Hillside Group which is then a Holder) copies of each of the
following:

(i) as soon as practicable, annual audited financial statements (income
statement, balance sheet, statement of cash flow, statement of changes in
shareholders’ equity and any accompanying notes thereto);

(ii) as soon as practicable, but in any event within sixty (60) days after the
end of each of the first three fiscal quarters of each fiscal year, and within
one hundred and twenty (120) days after the end of each fiscal year, unaudited
consolidated and consolidating balance sheets of the parent entity in each Group
and its significant domestic subsidiaries as of the end of the fiscal quarter,
and the related unaudited consolidated and consolidating statements of income,
shareholders’, equity and cash flows (or changes in financial position) for such
quarter (and for the period from the beginning of the then current fiscal year
to the end of such fiscal quarter) or, in the case of the year-end information,
for such fiscal year, and the corresponding figures as of the end of, and for,
the corresponding period in the preceding fiscal year, together in each case
with an appropriate Officer’s Certificate. To the extent that financial
statements are not otherwise prepared for a Reporting Entity or any foreign
subsidiary (whether or not incorporated) under Common Control with Ampex, the
Reporting Entity or such foreign subsidiary shall provide the respective
underlying trial balances for the applicable period;

 

17



--------------------------------------------------------------------------------

(iii) as soon as practicable, monthly unaudited consolidated statements of
income and related balance sheets of the parent entity in the Sherborne Group;

(iv) during the first quarter of each fiscal year, a financial forecast of
income of the parent entity in the Sherborne Group for such fiscal year,
prepared on an annual and a quarterly basis; and

(v) within thirty (30) days after the end of each Calendar Year, an organization
chart displaying the members of the Sherborne Group and any entity of which 20%
or more of the equity interest is owned in the aggregate by members of the
Sherborne Group (a “20% Owned Entity”). Such chart shall indicate (separately as
to each class of equity, including options and warrants, if any) the percentage
ownership interest that members of the Sherborne Group have in each other, and
in each 20% Owned Entity (as defined in the preceding sentence). Such chart
shall be updated more often than annually if additional updating is necessary to
keep Hillside reasonably informed of the current existing relationships.

(b) Each Reporting Entity and any foreign subsidiary (whether or not
incorporated) under Common Control with Ampex covenants to provide to Hillside
with reasonable promptness as many of the following reports as are within the
control of the Reporting Entity or such foreign subsidiary: (i) SEC filings;
(ii) projections for contributions for the next ten (10) years to be made
available whenever prepared by the consulting actuary at the request of the
Reporting Entity or any foreign subsidiary (whether or not incorporated) under
Common Control with Ampex and in any event no less frequently than once every
three (3) years; (iii) actuarial reports, participant data, Forms 5500 with
Schedule B’s or SB’s and any other data reasonably requested by Hillside
relating to the Plans; (iv) debt covenant compliance analyses furnished to
lenders; (v) full monthly and annual reports or statements of the Master Trust
in which one or both of the Plans participate; and (vi) copies of any reports or
information submitted to the PBGC under the Joint Settlement Agreement. From
time to time, upon Hillside’s request, the parent entity of the Sherborne Group
will make available to Hillside the chief executive officer or chief financial
officer of Sherborne to answer questions concerning the financial statements and
other information furnished pursuant to subsection (a) above and this subsection
(b).

(c) The members of the Hillside Group shall maintain all information furnished
pursuant to this Section 4.2 in confidence; provided that the Hillside Group
shall not be required to maintain information in confidence to the extent it
(i) is or becomes publicly available other than as a result of a disclosure by
the Hillside Group; (ii) becomes available to the members of the Hillside Group
on a nonconfidential basis from a source other than the Sherborne Group or the
PBGC, provided that such source is not known by Hillside to be subject to any
prohibition against transmitting such information to the Hillside Group;
(iii) is required by Applicable Law to be disclosed; (iv) pertains to a legal
dispute (whether conducted in the form of litigation, arbitration or alternative
dispute resolution procedures) between one or more members of the Hillside Group
and one or more of members of the Ampex Group and/or Sherborne Group for a
breach of, or to enforce the terms of, this Agreement; or (v) is disclosed to
any person who controls, is controlled by or is under common control with
Hillside, provided that such person agrees to be bound by the same
confidentiality requirements, and subject to the same exceptions, as Hillside.

 

18



--------------------------------------------------------------------------------

Section 4.3. Restrictions on Company Distributions. Without the prior approval
of the Hillside Group, no member of the Sherborne Group shall make Company
Distributions in excess of $500,000 in any fiscal year.

Section 4.4. Restrictions on Asset Sales. No member of the Sherborne Group shall
sell or transfer (other than in the ordinary course of its business) any assets
to any person other than a Non-Affiliate, without the prior written consent of
Hillside; provided, however, that this Section 4.4 shall not apply to a sale or
transfer of assets if the transaction is for fair market value (as determined in
good faith by the Board of Directors of the seller or transferor, using any
reasonable method of valuation), and written notice shall have been furnished to
Hillside within thirty (30) days after such transaction, which notice shall
include the nature of the assets, the identity of the purchaser or transferee
and the fair market value of the assets and the basis for such determination.

Section 4.5. Grantor Trusts. During the period of the duration of the Joint
Settlement Agreement, no member of the Sherborne Group shall transfer any
amounts to a trust the assets of which are not available to creditors in the
absence of the commencement of a bankruptcy proceeding.

Section 4.6. Notices, etc.

(a) Hillside will immediately advise Ampex and SGI of any notice (whether
written or oral) of intent to terminate either of the Plans issued by Hillside
or any member of the Hillside Group or received from the PBGC.

(b) SGI shall notify Hillside of any Company Distribution made in property
(excluding cash and stock dividends) at least ten (10) days prior to the date on
which the property is to be distributed. Such notice shall include (i) the
nature of the property, (ii) the value of the property and (iii) the method by
which the property was valued.

(c) In the event that a member of the Hillside Group has assumed a Plan, such
member of the Hillside Group shall notify Ampex of its intention to make a
contribution to the Plan at least ten (10) days prior to the date on which it
will make a contribution to such Plan.

Section 4.7. Foreign Subsidiaries. No member of the Sherborne Group shall
transfer cash to any foreign subsidiaries (including joint ventures and
partnerships) in excess of amounts reasonably necessary, in the good faith
judgment of their respective Boards of Directors, for the commercial and
financial requirements of such subsidiaries. Domestic facilities of the members
of the Sherborne Group shall not be relocated abroad except for commercial
reasons as determined in good faith by the applicable Board of Directors. The
members of the Sherborne Group shall not transfer ownership of domestic
facilities to foreign subsidiaries. The members of the Sherborne Group shall use
their best efforts to repatriate surplus cash not reasonably required for
subsidiaries’ needs, to the extent legally permissible.

 

19



--------------------------------------------------------------------------------

ARTICLE V.

INTENTIONALLY OMITTED

ARTICLE VI.

CONTROL OF INVESTMENT OF PLAN ASSETS

Section 6.1. Named Fiduciary.

(a) No further investment on behalf of any Plan shall be made in any security
which would be considered an “employer security” under Section 407 of ERISA,
with respect to Ampex (determined for this purpose as if each member of the
Sherborne Group, but no member of the Hillside Group, is affiliated with Ampex).

(b) Park A.Q. Pension Management Inc., an affiliate of Hillside, shall be the
sole named fiduciary with respect to investment and management of all of the
assets of the Plans, other than any assets of the Plans consisting of “employer
securities” under section 407 of ERISA, as to which United States Trust Company
of New York shall be the sole named fiduciary with respect to investment and
management; provided, however, that if all or any portion of such employer
securities are disposed of by United States Trust Company of New York prior to,
on or after the date of this Agreement the proceeds of such disposition shall be
delivered to the HI01 cash account of the Ampex Retirement Master Trust and
thereafter Park A.Q. Pension Management Inc. shall be the sole named fiduciary
with respect to investment and management of all of the assets of the Plans
except for any remaining employer securities held by United States Trust Company
of New York. Park A.Q. Pension Management Inc. shall have the sole
responsibility for all investment decisions, including appointing, retaining or
removing investment managers and setting investment guidelines, with respect to
all of the assets of the Plan as to which it acts as the named fiduciary. If
Park A.Q. Pension Management, Inc. ceases for any reason to be the sole named
fiduciary with respect to investment and management of the assets of the Plans
as described in this clause (b), the investment guidelines on the investment of
each Plan’s assets as established by Park A.Q. Pension Management, Inc.
immediately prior to the date it ceases to be such sole named fiduciary shall be
delivered in written form to Hillside and Ampex prior to such date, shall
continue in full force and effect from and after such date and shall thereafter
only be changed by Hillside. Hillside shall have the option, but not the
obligation, to assume, or cause a member of the Limited Hillside Group to assume
as Plan Sponsor and plan administrator, the Systems Plan and/or the Media Plan.
Hillside shall indemnify (and shall pay all reasonable costs and expenses
including attorney’s fees incurred by) the members of the Ampex Group and the
Sherborne Group for any claim against any members of the Ampex Group or the
Sherborne Group resulting from such member of the Limited Hillside Group’s
actions with respect to investment management of assets of such Plan and , if
Hillside elects to assume or cause another member of the Hillside Group to
assume the Plans, resulting from the administration of the Plans, but not for
any claims brought by any member of the Ampex Group or Sherborne Group (or AFC)
which at the time of the claim controls, is controlled by or is under Common
Control with another member of the Ampex Group or Sherborne Group.

 

20



--------------------------------------------------------------------------------

(c) In the event that Hillside elects to assume, or cause another member of the
Limited Hillside Group to assume, the Systems Plan and/or the Media Plan, the
assets of each such Plan shall be withdrawn from the Master Trust and (i) if
Hillside has not elected to assume or cause another member of the Limited
Hillside Group to assume the Plan or Plans, such amount shall be transferred to
a new trust which shall be established by Ampex for this purpose (with the same
trustee as the Master Trust, or with such other trustee as Ampex may determine
subject to the written consent of Hillside) or (ii) in the event Hillside has
elected to assume, or cause another member of the Limited Hillside Group to
assume, the Plan or Plans, such amount shall be transferred to a new trust which
shall be established by Hillside (or such other Limited Hillside Group member)
for this purpose. In allocating the assets of the Master Trust among the plans
invested therein, all assets shall be allocated on a pro rata basis.

(d) In the event that Hillside or a member of the Limited Hillside Group assumes
a Plan, thereafter Hillside shall provide, or cause such other member of the
Limited Hillside Group to provide, Ampex with actuarial reports, projections for
contributions, participant data and Forms 5500 with Schedule B’s or SB’s and any
other data reasonably requested with respect to such assumed Plan.

(e) If on the later of (i) the date on which the Joint Settlement Agreement
shall terminate and (ii) the date on which all Notes and other obligations
hereunder have been satisfied in full, a member of the Limited Hillside Group is
a Plan Sponsor, the employer of the participants in such Plan, or an entity
which is under Common Control with such employer, shall have the right to assume
said Plan.

ARTICLE VII.

CONTROL OVER PLANS

Section 7.1. Control Over Plans.

(a) Ampex (or any member of the Ampex Group that becomes Plan Sponsor) shall
continue each of the Plans for the duration of the Joint Settlement Agreement
unless (i) a member of the Limited Hillside Group assumes such Plan or (ii) such
Plan becomes sufficiently funded to qualify for a Standard Termination in which
case the then Plan Sponsor shall promptly provide the required notices (with
copies to Hillside) for a Standard Termination and terminate such Plan at the
earliest practicable date.

(b) No member of the Ampex Group shall (i) amend either of the Plans to resume
accruals thereunder, (ii) adopt any other plan which is subject to Title IV of
ERISA or (iii) enter into any transaction which would result in any member of
the Ampex Group or AFC becoming jointly and severally liable for contributions
to or termination liability for a plan subject to Title IV of ERISA.

(c) Ampex (or any member of the Ampex Group that becomes a Plan Sponsor) shall
not apply for a Funding Waiver for either Plan without the advance written
approval of Hillside.

(d) Ampex (or any member of the Ampex Group that becomes a Plan Sponsor) shall
not permit any plan-to-plan transfers of either assets or liabilities from or to
either of the Plans or any plan mergers involving either Plan as long as this
Agreement is in effect without Hillside’s advance written approval which shall
not be unreasonably withheld.

 

21



--------------------------------------------------------------------------------

(e) Ampex (or any member of the Ampex Group that becomes a Plan Sponsor) to the
extent permitted by Applicable Law shall not change either Plan’s actuary
without the advance written approval of Hillside. If either Plan’s actuary
proposes to change its actuarial methods or assumptions from those used in the
January 1, 1994 actuarial reports attached to the Original Agreement as Exhibit
C, such proposal shall first be submitted in writing to Hillside and if Hillside
finds such changes to be unreasonable, then to the extent permitted by
Applicable Law, Ampex will appoint a successor actuarial consultant acceptable
to Ampex and to Hillside.

(f) Ampex (or any member of the Ampex Group that becomes a Plan Sponsor) shall,
to the extent permitted by Applicable Law, comply with any request by Hillside
to take any action with respect to a Plan in its role as Plan Sponsor, or to
refrain from taking any action with respect to a Plan in its role as Plan
Sponsor, including, but not limited to, (i) applying for a Funding Waiver and
(ii) amending a Plan.

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES

Section 8.1. General Representations and Warranties. Each of the members of the
Ampex Group and the Sherborne Group represents and warrants to Hillside, and
each member of the Limited Hillside Group represents and warrants to Ampex and
SGI, that it has full power and authority to enter into this Agreement and that
this Agreement constitutes a legal, valid, and binding obligation of each of the
members of the Ampex Group, the Sherborne Group and the Limited Hillside Group,
as the case may be, enforceable against each of the members of the Ampex Group,
the Sherborne Group and the Limited Hillside Group, as the case may be, in
accordance with its terms.

Section 8.2. Additional Representations and Warranties. Each member of the Ampex
Group and Sherborne Group represents and warrants to Hillside that:

(a) No Violation. As of the date of this Agreement, none of the execution or
delivery by each member of the Ampex Group and the Sherborne Group of this
Agreement or any other agreement or instrument contemplated hereby (i) will
violate (A) any provision of Applicable Law, or the certificate of incorporation
or bylaws (or similar governing documents) of such entity or (B) any indenture,
agreement or other instrument to which any member of the Ampex Group or the
Sherborne Group is a party or by which such entity or any of such entity’s
property is bound, (ii) will conflict with or result in a breach of any of the
terms, covenants, conditions or provisions of any such indenture, agreement or
instrument, or constitute (with notice or lapse of time or both) a default
thereunder, or result in the creation or imposition of (or the obligation to
create or impose) any lien upon any property or assets of any member of the
Ampex Group or the Sherborne Group pursuant to any such indenture, agreement or
other instrument.

 

22



--------------------------------------------------------------------------------

(b) True and Complete Disclosure, No Material Misstatements. All factual
information provided herein or heretofore provided in connection with this
Agreement was true and accurate in all material respects on the date as of which
such information was dated or certified. All financial statements and
projections concerning the Ampex Group and the Sherborne Group that are or have
been made available to Hillside have been or will be prepared in good faith.
There is no fact known to any entity in the Ampex Group or the Sherborne Group
which could reasonably be expected to materially and adversely affect the
business, operations, property, assets or condition (financial or otherwise) of
the members of the Ampex Group or the Sherborne Group, taken as a whole, which
has not been disclosed herein or in such other documents, certificates and
statements furnished to Hillside or its advisors or otherwise made available to
the public for use in connection with the transactions contemplated hereby.

Section 8.3. Additional Representations and Warranties of Ampex. Ampex hereby
represents and warrants the following to Hillside:

(a) No Funding Waivers have been applied for or received with respect to the
Plans; and

(b) The signatories to this Agreement and AFC, Xepma I Inc., Xepma IV Inc. and
NHI are the only domestic entities under Common Control with Ampex or Ampex
Media which have assets in excess of $10,000, except for any member of the
Hillside Group which the PBGC asserts is under such Common Control.

ARTICLE IX.

GENERAL PROVISIONS

Section 9.1. Entire Agreement. This Agreement and the Exhibits hereto and the
Joint Settlement Agreement and the exhibits thereto contain the entire and
exclusive agreement and understanding of the parties and supersede all prior
agreements, understandings, commitments and proposals, oral or written, between
the parties relating to the subject matter hereof, and no other agreement or
understanding exists except as expressly set forth herein. The parties agree
that should a court be called upon to interpret any provision of this Agreement,
previous drafts shall not be used by any party in any manner to support its
interpretation of the meaning of this Agreement. Each party hereto and its
counsel have reviewed this Agreement and have participated in its drafting and,
accordingly, no party shall attempt to invoke the normal rule of construction to
the effect that ambiguities are to be resolved against the drafting party in any
interpretation of this Agreement.

Section 9.2. Governing Law and Jurisdiction.

(a) This Agreement shall be interpreted in accordance with and governed by the
law of the State of New York (without regard to choice of law provisions),
except to the extent preempted by Federal law.

(b) Each member of the Ampex Group hereby irrevocably appoints Ampex as its
agent for service of process in respect of any action or proceeding with respect
to any dispute arising under or pertaining to this Agreement.

 

23



--------------------------------------------------------------------------------

(c) Each member of the Sherborne Group hereby irrevocably appoints SGI as its
agent for service of process in respect of any action or proceeding with respect
to any dispute arising or pertaining to this Agreement.

(d) Each member of the Limited Hillside Group hereby irrevocably appoints
Hillside as its agent for service of process with respect to any action or
proceeding with respect to any dispute arising under or pertaining to this
Agreement.

(e) Any lawsuit or claim arising under or relating to this Agreement shall be
brought in a United States District Court of competent jurisdiction or if no
United States District Court has competent jurisdiction, then in the appropriate
Court in the State of New York.

Section 9.3. Modifications. No provision of this Agreement (including the
Exhibits hereto) may be modified or amended, except pursuant to an agreement
entered into by Hillside, the members of the Ampex Group and the members of the
Sherborne Group evidenced by written instruments signed by their authorized
representatives and no provision of this Agreement may be waived except pursuant
to a written instrument signed by the authorized representative of the waiving
party.

Section 9.4. Notices. Any notice, consent, approval or other communication
required or permitted under this Agreement shall be in writing and shall be
delivered by hand or overnight courier service, sent by telefacsimile
transmission or other wire transmission (with request for assurance of receipt
in a manner customary for communications of such respective type), or by
certified or registered mail, postage prepaid, and shall be deemed duly given
when so delivered or sent by telefacsimile transmission or if sent by overnight
courier service, on the first Business Day after dispatch by overnight courier,
or if sent by certified or registered mail, five Business Days after the date of
dispatch to the following respective addressees at the address or telefacsimile
number set forth below:

To Ampex and members of the Ampex Group:

Ampex Corporation

1228 Douglas Avenue

Redwood City, California 94063-3177

Attn: Joel D. Talcott, Esq. General Counsel

Telefacsimile No.: (650) 367-4669

To members of the Sherborne Group:

Mr. Craig McKibben

135 E. 57th Street, 32nd Floor

New York, New York 10022

Telefacsimile No.: (212) 735-1001

To Hillside and members of the Hillside Group:

Hillside Capital Incorporated

405 Park Avenue

 

24



--------------------------------------------------------------------------------

New York, New York 10022

Attention: Raymond F. Weldon

Telefacsimile No.: (212) 759-4831

with copies to:

Patterson Belknap Webb & Tyler, LLP

1133 Avenue of the Americas

New York, New York 10036-6710

Attention: Jeffrey E. LaGueux, Esq.

Telefacsimile No: (212) 336-2222

or to such other entities or addresses as any entity entitled to notice
hereunder may from time to time designate by notice in accordance with this
Section 9.4 to the other party or parties. If the effective date of notice shall
fall upon a day that is not a Business Day, notice shall not be deemed effective
until the next Business Day.

Section 9.5. No Waiver. No failure of any party to this Agreement to enforce at
any time any of the provisions of this Agreement or to exercise any option under
this Agreement and no course of dealing between or among any member of the Ampex
Group, the Hillside Group and/or, the Sherborne Group shall be construed to be a
waiver of any such provision or option, or shall in any way affect the validity
of this Agreement or the right of any party to enforce each and every one of its
provisions or options.

Section 9.6. Benefits. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns. Wherever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to refer to and include the permitted successors
and assigns of such party, and all covenants, promises and agreements by or on
behalf of any party that are contained in this Agreement shall bind and inure to
the benefit of their respective permitted successors and assigns.

Section 9.7. Execution. This Agreement may be executed in any number of
identical counterparts, each of which shall be an original as against the party
who signed it, and all of which together shall constitute one and the same
instrument. No party to this Agreement shall be bound by this Agreement until a
counterpart has been executed by or on behalf of each party hereto.

Section 9.8. Captions. The captions to the several Articles and Sections of this
Agreement and the table of contents have been inserted for convenience of
reference only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

Section 9.9. Severability. Any provision of this Agreement that shall be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereto.

 

25



--------------------------------------------------------------------------------

Section 9.10. Survival. The obligations, agreements, indemnities,
representations, and warranties contained in this Agreement shall not be
affected by and shall survive and shall continue in effect following the
execution and delivery of this Agreement and shall be and continue in effect
notwithstanding any waiver of compliance with any of the terms, provisions, or
conditions of this Agreement.

Section 9.11. Termination. If Ampex is the Plan Sponsor of any Plan which has
not terminated, this Agreement shall terminate, upon the later of (i) the date
on which the Joint Settlement Agreement shall terminate, and (ii) the date on
which all Notes and other obligations hereunder have been satisfied in full.

Section 9.12. Deductions. Nothing in this Agreement shall limit any party to
claim a deduction for, and to expense, any contribution to the Plans as it in
its sole discretion deems appropriate.

[Remainder of Page Intentionally Left Blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

AMPEX GROUP:

 

AMPEX CORPORATION

By:    /s/ Joel D. Talcott Name: Joel D. Talcott Title: General Counsel &
Secretary Telephone No: (650) 367-3330 Fax No: (650) 367-3440 AMPEX DATA SYSTEMS
CORPORATION By:    /s/ Joel D. Talcott Name: Joel D. Talcott Title: General
Counsel & Secretary Telephone No: (650) 367-3330 Fax No: (650) 367-3440 AMPEX
FINANCE CORPORATION By:    /s/ Joel D. Talcott Name: Joel D. Talcott Title:
General Counsel & Secretary Telephone No: (650) 367-3330 Fax No: (650) 367-3440
AMPEX INTERNATIONAL SALES CORPORATION By:   /s/ Joel D. Talcott

Name: Joel D. Talcott

Title: General Counsel & Secretary

Telephone No: (650) 367-3330

Fax No: (650) 367-3440

 

27



--------------------------------------------------------------------------------

LIMITED HILLSIDE GROUP:

 

HILLSIDE CAPITAL INCORPORATED

By:    /s/ Raymond F. Weldon

Name: Raymond F. Weldon

Title: Managing Director

Telephone No: (212) 935-6090

Fax No: (212) 759-4831

BROOKSIDE INTERNATIONAL INCORPORATED By:    /s/ Raymond F. Weldon

Name: Raymond F. Weldon

Title: Managing Director

Telephone No: (212) 935-6090

Fax No: (212) 759-4831

BROOKSIDE INTERNATIONAL LLC By Cliffdale Advisors, Inc., its Manager By:    /s/
Raymond F. Weldon

Name: Raymond F. Weldon

Title: Managing Director

Telephone No: (212) 935-6090

Fax No: (212) 759-4831

 

28



--------------------------------------------------------------------------------

SHERBORNE GROUP:

 

NEWHILL PARTNERS, L.P.

By: Sherborne & Company, Inc.,
General Partner By:    /s/ Craig L. McKibben

Name: Craig L. McKibben

Title: VP

Telephone No: (212) 759-6301

Fax No:

SHERBORNE HOLDINGS INCORPORATED By:    /s/ Craig L. McKibben

Name: Craig L. McKibben

Title: VP

Telephone No: (212) 759-6301

Fax No:

NH BOND CORP. By:    /s/ Craig L. McKibben

Name: Craig L. McKibben

Title: President

Telephone No: (212) 759-6301

Fax No:

XEPMA II INC. By:    /s/ Craig L. McKibben

Name: Craig L. McKibben

Title: VP

Telephone No: (212) 759-6301

Fax No:

 

29



--------------------------------------------------------------------------------

XEPMA III INC. By:    /s/ Craig L. McKibben

Name: Craig L. McKibben

Title: VP

Telephone No: (212) 759-6301

Fax No:

 

30